DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the Granted petition filed on 05/26/2021, the previously withdrawn claims 24-29 have been rejoined and treated as indicated below.  
The previously filed Final Rejection of 04/08/2021 has been withdrawn, a new Non-Final action applied as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5, 6, 12, 13, 16, 18, and 24-29 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879).

 Regarding claim 1: Schoon discloses an apparatus for folding a product, the apparatus comprising: a conveying surface configured to carry along a machine direction at least a st. panel into midsection, creating first fold); 
Schoon may not disclose the claimed first fold line to be parallel with said machine direction.  However, Schoon discloses different embodiments with similar structures for folding a product, while having the formed fold line to be parallel with the machine direction, see for 
    PNG
    media_image1.png
    752
    813
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s embodiment by having the fold lines to be parallel with the machine direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


 Regarding claim 6: wherein said second blade (via 160) folds over said at least a portion of said second panel onto said first panel (Figs. 12 & 13; to complete the fold of the flaps over the midsection of the article);
 	Regarding claim 12: wherein the carrying surface comprises a first portion, a midsection portion, and a blade clearance, and a blade clearance portion; wherein the midsection portion of the carrying surface couples the first portion of the carrying surface with the blade clearance portion of the carrying surface (Fig. 13; inherently the entire shown mechanism is being coupled to each other including the midsection portion of the carrying surface in respect to the clearance of allowing blade 160 to fold the flaps); wherein the first blade is configured to pass over the midsection of the article; and wherein the first blade is configured to pass under the first panel of the article and the blade clearance portion of the carrying surface to create the first fold, see for example (Fig. 13; via the upper horizontal section, curved section, and vertical section; while blade 160 passing over first panel of the article and under the blade clearance section of the curved portion to form the first fold);

	Regarding claim 16: the carrying surface is configured to raise a level of the first panel with respect to the conveying surface at said midsection is carried by the conveying surface along the machine direction, see for example (Fig. 13; via carrying outer surface of the drum 113 is raised in respect to the midsection carried by lower surface);
	Regarding claim 18: a tucker bar positioned above the conveying surface and downstream of the carrying surface configured to maintain the first fold as the article is carried thereby (Fig. 11; via restraining member 156 is above the recess portions of the drum 100 and downstream of the drum’s raised portions);
	Regarding claim 24: giving the claim the broadest reasonable meaning; Schoon discloses a method of folding a product, the method comprising: carrying at least a midsection of an article st. panel into midsection, creating first fold).
	Regarding claim 25: wherein creating the first fold comprises rotating the first blade independently from the conveying surface and into contact with the first panel of the article (Fig. 15; via folding blades 126 and/or Fig. 13; via blades 160 operated independently with the rotated drum).
	Regarding claim 26: further comprising: carrying at least a second panel of the article on a second carrying surface (Figs. 12 & 13; via the other/opposite carrying surface of the outer wall of drum 113); and creating a second fold in the article with a second blade (Fig. 13; via 160; paragraph 0067; “protruding folding blades 160” and/or Fig. 15; via the second set of folding blades 126) that folds over at least a portion of the second panel of the article onto the midsection of the article, the first panel of the article, or a combination thereof, (Figs. 12 & 13; via blades 160 folding the other panel over the mid-section of the article, to complete the fold of the flaps over the midsection of the article; paragraph 067; “second fold lines 61, 63 can be accomplished via the use of protruding folding blades 160”);
	Regarding claim 27: wherein creating the second fold comprises rotating the second blade independently from the conveying surface and into contact with the second panel of the 
	Regarding claim 28: wherein carrying the first panel of the article comprises elevating the first panel in a direction away from the conveying surface with a ramp while the conveying surface carries the midsection of the article along the machine direction, see for example (Figs. 8, 11-14; via the panels of the article being elevated over and held higher than the mid-section).
	Regarding claim 29: further comprising providing the carrying surface with a first level, a blade clearance level, and a midsection level coupling the first level to the blade clearance level; wherein the first blade passes under the blade clearance level when creating the first fold, see for example (Fig. 13; via blade 160 passes under clearance lever when folding the flaps over the mid-section).
		 

 	Claims 5, 9, 17, and 19 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Hughes (U.S. Patent No. 4,056,046).

Regarding claim 5: Schoon does not disclose that the second blade comprises a rotating blade configured to rotate independently from said conveying surface and configured to rotate into contact with said second panel of said article.  However, Hughes discloses similar folding apparatus with the use of rotating folding blades rotating independently form the conveying surface, see for example (Fig. 2; via rotating blades 58 & 75);
 	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Schoon’s folding blades 

Regarding claim 9: Schoon does not disclose that the first blade comprises a rotating blade configured to rotate independently from the conveying surface and configured to rotate into contact with the first panel.  However, Hughes discloses similar folding apparatus with the use of rotating blade rotate independently from the conveying surface (Fig. 2; via rotating blades 58 & 75);
 	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Schoon’s folding blades by having rotatable folding blades, as suggested by Hughes, in order to more efficiently fold the articles (column 1, lines 48-51);
	Regarding claim 17: Hughes discloses that the conveying surface (Figs. 1 & 2; via conveyor belt 36) moves independently from the carrying surface (via bars 70 & 72);
	Regarding claim 19: a shape of the first blade comprises one of an oblong ear shape, a circular shape, and a bow-tie shape (Fig. 2; via the shape of 58 and/or 75);


 	Claims 7, 8, and 10 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Yonekawa et al. (U.S. Patent No. 6,837,840).
	Regarding claim 7: Schoon does not disclose that the second blade provided with a first zone having a first coefficient of friction, and a second zone having a second coefficient of friction different than said first coefficient of friction.  However, Yonekawa discloses similar apparatus with using folding surfaces with different zones of coefficient, see for example (Figs. 
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s folding blade’s surfaces by having different zones of coefficient, as suggested by Yonekawa, in order to reduce the pulling/pushing force at desired portions of the article to avoid cracking of the folding article at the folding area (column 1, lines 62-65);
	Regarding claim 8: Yonekawa discloses that the first and second folding portions provided with different coefficients of friction (via the coefficients of friction on 258a & 258b different than 258c & 258d);  
	Regarding claim 10: Yonekawa discloses a first folding zone having a first coefficient of friction (via 158a & 158b), and a second zone having a second coefficient of friction (via 158c & 158d) different than said first coefficient of friction (column 16, lines 46-51);

 	Claim 11 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Joa (U.S. Patent No. 4,307,800).
	Regarding claim 11: Schoon does not disclose the first blade impacting said first panel of said article at a speed greater than a speed of said conveying surface.  However, Joa discloses similar apparatus with using two impacted belts to be driven at different speed, see for example (Fig. 1 and column 5, lines 20-25; via 91 and 91' run at different speed than 84 and 84').
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s apparatus by having different conveying speeds and/or different belt speeds than the speed of the folding . 	
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
In respect to the 103 art rejection, applicant continue the same previous argument that there is no teaching, suggestion, or motivation to combine the references (different embodiments), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Applicant argues that modifying ‘879’s invention using drums as shown by Fig. 11, by using mechanism and embodiment of Fig. 8 to fold the article along fold line being parallel with the machine direction, would not work rather oriented in reverse to each other, while such modification would damage and requires major modification of Fig. 11’s, providing some technical reasoning (pages 10-12 of the filed arguments; 03/25/2021).  Applicant also argues that it is not a matter of re-arranging of parts, referring back to a board decision made on another case regarding the rearranging matter.
In this case, the office believes that reorienting parts in respect to conveyed articles and/or reorienting articles in respect to machine’s elements is only a matter of choice to be made (court decision of In re Japikse, 86 USPQ 70.).  
The office also would like to explain that the only teaching taken from Fig. 8 of ‘879 is the folding orientation to be on a machine direction, to modify the cavities 100 on drum 113 to be wider and accept and covey product 150 oriented differently to be on a machine direction (minor modification).  Such modification would be appreciated by those skilled in the art, as it would result on saving space on the conveying line of articles 150, which in return will reduce the machine’s size to become smaller, always smaller devices have more desires. 

In respect to applicant’s argument that a similar 103 rejection was made in Application 12/043,442, which was reversed by the Patent Trial and Apeal Board back on March 22, 2018.  The office draws applicant’s attention that, such rearranging matter is also a case law and court decision made on In re Japikse, 86 USPQ 70.

The office also keeps drawing applicant’s attention that the claims are given the broadest reasonable meaning in light of the filed discloser, in this case it appears that the claims consistency using intended use terms, such as “configured to”, which render the followed claimed limitations to be broadly claimed limitations and not fully given patentable weight.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731